Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered March 23, 1992, convicting defendant, upon her plea of guilty, of bail jumping in the second degree, and sentencing her, as a second felony offender, to a term of 1 Vi to 3 years concurrent with a sentence on an unrelated Bronx County conviction, unanimously affirmed.
The delay of 20 months, measured from defendant’s indictment for bail jumping upon her being returned to court to the entry of her guilty plea, did not violate defendant’s right to a speedy trial under CPL 30.20 or US Constitution Sixth Amendment (see, People v Singer, 44 NY2d 241, 252-254), in view of the two then pending robbery indictments and attendant plea negotiations, which might have disposed of the bail jumping charge. Prosecutors may exercise discretion in the timing of prosecutions (People v Nocerino, 159 AD2d 358, lv denied 76 NY2d 740), and we find no abuse of such discretion here. Nor do we find any prejudice to defendant attributable to the delay (see, People v Taranovich, 37 NY2d 442, 446-447). Concur—Sullivan, J. P., Rosenberger, Ellerin, Asch and Nardelli, JJ.